December 20, 2011




                                    JUDGMENT

                          The Fourteenth Court of Appeals

                             ALBERT PALOMINO, Appellant

NO. 14-10-00926-CR                       V.

                            THE STATE OF TEXAS, Appellee
                                ____________________

       This cause was heard on the transcript of the record of the court below, and having
inspected the record, this Court holds there was no error in the judgment requiring
reversal, but there was error in the judgment as entered, which is capable of reformation
by this Court. Therefore, the judgment is REFORMED, to reflect that the indictment
alleged two enhancement paragraphs to which appellant pleaded "not true," and the trial
court found to be true.

       The Court orders the judgment AFFIRMED as REFORMED, and further orders
the appellant pay all costs expended in this appeal, and orders this decision certified
below for observance.